Exhibit 10.1

PUBLIC STORAGE

2016 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT

THIS STOCK UNIT AGREEMENT (the “Agreement”) is made as of the ____ day of
_________, 201__, (the “Grant Date”), by and between Public Storage (the
“Trust”), and __________________ (the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Trust’s
2016 Equity and Performance-Based Incentive Compensation Plan (as amended from
time to time, the “Plan”).

WHEREAS, the Board of Trustees of the Trust has duly adopted, and the
shareholders of the Trust have duly approved, the Plan, which provides for the
grant to Service Providers of Stock Units relating to common shares of
beneficial ownership of the Trust, par value $.10 per share (the “Stock”), which
may be granted from time to time as the Committee so determines; and

WHEREAS, the Trust has determined that it is desirable and in its best interests
to grant to the Grantee, pursuant to the Plan, Stock Units relating to a certain
number of shares of Stock as compensation for services rendered to the Trust,
and/or in order to provide the Grantee with an incentive to advance the
interests of the Trust, all according to the terms and conditions set forth
herein.

NOW,  THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Trust and the Grantee hereby agree
as follows:

1.



GRANT OF STOCK UNITS.

Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), the Trust hereby grants to the Grantee ________ Stock Units,
on the terms and subject to the conditions hereinafter set forth. 

2.



VESTING OF STOCK UNITS.

2.1.Service Requirement.

Rights in respect of [   ]% of the number of Stock Units specified in Section 1
above shall vest on each of the [   ] anniversary[ies] of the Grant Date [or
insert vesting schedule], provided that the Grantee is in Service on the
applicable vesting date.  The period during which the Stock Units have not
vested and therefore are subject to a substantial risk of forfeiture is referred
to below as the “Restricted Period.”

2.2.



Restrictions on Transfer.

The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Stock Units.

2.3.



Delivery of Shares.

When a portion of the Stock Units shall vest pursuant to Section 2.1, the Trust
shall deliver to the Grantee a certificate or electronic confirmation of
ownership, as applicable, for the number of shares of Stock represented by the
Stock Units which have vested.  Upon the issuance of the shares, Grantee’s
payment of the aggregate par value of the shares delivered to Grantee will be
deemed paid by Grantee’s past services to the Trust or its Affiliates.

3.



TERMINATION OF SERVICE.

Upon the termination of the Grantee’s Service other than by reason of death or
Disability, any Stock Units held by the Grantee that have not vested shall
terminate immediately, and the Grantee shall forfeit any rights with respect to
such Stock Units.  If the Grantee’s Service is terminated because of his or her
death or Disability, all



1

 

--------------------------------------------------------------------------------

 

Stock Units granted to the Grantee pursuant to this Agreement that have not
previously vested shall immediately be vested.

4.



DIVIDEND AND VOTING RIGHTS.

The Grantee shall have none of the rights of a shareholder with respect to the
Stock Units.  Notwithstanding the foregoing, the Grantee shall be entitled to
receive, upon the Trust’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each Stock Unit held as of the record date for such
dividend equal to the per-share dividend paid on the shares of Stock, which cash
payment shall be made at the same time as the Trust’s payment of a cash dividend
on its outstanding shares of Stock.

5.



WITHHOLDING OF TAXES.

The Trust and any Affiliates shall have the right to deduct from payments of any
kind otherwise due to the Grantee any federal, state, or local taxes of any kind
required by law to be withheld with respect to the termination of the Restricted
Period with respect to the Stock Units.  At the termination of the Restricted
Period, the Grantee shall pay to the Trust any amount that the Trust may
reasonably determine to be necessary to satisfy such withholding
obligation.  Subject to the prior approval of the Trust, which may be withheld
by the Trust in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Trust to withhold shares of
Stock otherwise deliverable or (ii) by delivering to the Trust shares of Stock
already owned by the Grantee.  The shares of Stock so delivered or withheld
shall have a Fair Market Value equal to such withholding obligations.  The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Trust as of the date that the amount of tax to be
withheld is to be determined.  A Grantee who has made an election pursuant to
this Section 5 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements.

6.



DISCLAIMER OF RIGHTS.

No provision of this Agreement shall be construed to confer upon the Grantee the
right to continue in Service, or to interfere in any way with the right and
authority of the Trust or any Affiliate either to increase or decrease the
compensation of the Grantee at any time, or to terminate the Grantee’s Service.

7.



INTERPRETATION OF THE AGREEMENT.

All decisions and interpretations made by the Committee with regard to any
question arising under the Plan or this Agreement shall be binding and
conclusive on the Trust and the Grantee and any other person.  In the event that
there is any inconsistency between the provisions of this Agreement and of the
Plan, the provisions of the Plan shall govern.

The grant of Stock Units under this Agreement is intended to comply with Section
409A of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Agreement will be interpreted and administered to be in
compliance with Section 409A of the Code.

8.



GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Maryland (but not
including the choice of law rules thereof).

9.



BINDING EFFECT.

Subject to all restrictions provided for in this Agreement and by applicable
law, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, transferees and assigns.

﻿



2

 

--------------------------------------------------------------------------------

 

10.



CLAWBACK.

The Stock Units shall be subject to mandatory repayment by the Grantee to the
Trust to the extent the Grantee is, or in the future becomes, subject to (i) any
Trust “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable laws, or (ii) any applicable laws which impose
mandatory recoupment, under circumstances set forth in such applicable laws.

11.



ENTIRE AGREEMENT.

This Agreement and the Plan constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated except by a written
instrument signed by the Trust and the Grantee; provided, however, that the
Trust unilaterally may waive any provision hereof in writing to the extent that
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

﻿

﻿

 

GRANTEE:

PUBLIC STORAGE

﻿

 

____________________________________________

_____________________________________________

Name:

Name:

﻿

Title:

﻿



Signature Page to the Stock Unit Agreement

 

--------------------------------------------------------------------------------